Citation Nr: 1309639	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  07-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to October 12, 2006, and on and after December 1, 2006, for a right knee injury with postoperative residuals of a meniscal tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, denying the Veteran's claim for increase for service-connected disability of his right knee.  

The Board by its decision of August 19, 2011, denied entitlement to a rating in excess of 10 percent for the period prior to October 12, 2006, and on and after December 1, 2006, for right knee disability.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court) and the parties to that appeal thereafter jointly moved the Court to vacate and remand the matter to the Board for additional consideration.  That motion was granted by the Court's order of March 2012, and following a return of the case to the Board, it was remanded by action of the Board in July 2012 for additional evidentiary development by the VA's Appeals Management Center (AMC) in Washington, DC.  Following the AMC's completion of the actions sought, the case has once again been returned to the Board for further review.  


FINDINGS OF FACT

1.  Prior to October 12, 2006, the Veteran's right knee disability was manifested by some arthritic involvement and limited but noncompensable right knee flexion, without further reduction in range of motion due to pain or functional loss; ankylosis, recurrent subluxation, lateral instability, dislocation of semilunar cartilage, cartilage removal, limitation of extension, impairment of the tibia or fibula, or genu recurvatum was not indicated.  

2.  On and after December 1, 2006, the Veteran's right knee disability was manifested by dislocation of semilunar cartilage with frequent episodes of locking, pain, and joint effusion, but without indicia warranting any further increased evaluation or separate rating involving right knee disablement.  

3.  Throughout the period in question regarding the claim for increase filed in July 2005, the schedular criteria for the evaluation of the Veteran's service-connected right knee disability were adequate for the evaluation of the level of resulting impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent prior to October 12, 2006, for a right knee injury with postoperative residuals of a meniscal tear, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2012).

2.  The criteria for the assignment of a 20 percent rating, but none greater, for the period on and after December 1, 2006, for residuals of a right knee injury with postoperative residuals of a meniscal tear, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance 

This matter was previously remanded by the Board in February 2010 and July 2012 in order to accomplish certain development, including the conduct of VA medical examinations.  All of the actions sought by the Board through its prior development requests as to the matter herein addressed on its merits now appear to have been completed as directed, and it is of note that neither the Veteran, nor his representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

The notification obligation in this case was accomplished by way of letters from the RO or AMC to the Veteran in August 2005, June 2009, and April 2010.  The claim was subsequently reajudicated, most recently in a January 2013 supplemental statement of the case.  See Mayfield, 444 F.3d at 1333; Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006).  In light of the foregoing, and in the absence of any allegation of prejudice by the Veteran or his representative, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The record includes the Veteran's service treatment records, in addition to a various medical examination and treatment reports compiled by VA and non-VA sources during postservice years.  Also, the Veteran has not made the RO, AMC, or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The record indicates that VA has afforded the Veteran multiple VA medical examinations in order to ascertain the nature and severity of the disability in question.  The reports from these examinations, and the record as a whole, are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  As such, further development action relative to the disability herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Legal Authority Governing Claims for Increased Ratings

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

In this instance, service connection for residuals of a right knee injury was established by rating action in March 1996.  At that time, a 10 percent evaluation was assigned therefor under DC 5257 from July 1995.  In July 2005, the Veteran submitted a claim for increase for his right knee disorder, the December 2005 denial of which forms the basis of the instant appeal.  By rating action in March 2007, the RO assigned a temporary total rating under 38 C.F.R. § 4.30 for severe postoperative residuals following a right knee meniscectomy in October 2006.  That temporary total rating remained in effect from October 12, 2006, the date of surgery, until November 30, 2006, following which the previously assigned 10 percent schedular evaluation was reinstituted under DC 5260.  

On the basis of the foregoing, the issue presented is whether a rating in excess of 10 percent is assignable for service-connected right knee disability prior to October 12, 2006, and on and after December 1, 2006.  

DCs 5260 and 5261 set forth ratings for limitation of motion of the leg.  38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, DC 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04. 

With respect to disabilities specific to the knee, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256 permits a 30 percent rating for favorable ankylosis in full extension, or in slight flexion between 0 degrees and 10 degrees, while a Veteran will garner a 40 percent rating with ankylosis in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  

DC 5257 governs other impairment of the knee.  It provides criteria for ratings of 10, 20 and 30 percent for slight, moderate or severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

DC 5258 provides for a maximum 20 percent evaluation for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while DC 5259 allows a maximum of 10 percent for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259. 

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability garners a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace generates a maximum 40 percent evaluation under this DC.  

Genu recurvatum of an acquired or traumatic origin with weakness and insecurity in weight-bearing objectively demonstrated warrants a 10 percent evaluation. 38 C.F.R. § 4.71a, DC 5263.  

Separate ratings may also be assigned for knee disability under DC 5257 and DC 5-5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

When assigning a disability rating for a musculoskeletal disorder it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. 

Consideration of pain and functional loss is required only with respect to those DCs where the basis for rating is limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996). 

Prior to October 12, 2006

VA examination in August 2005 indicated no limitation of motion of the right knee and both the drawer sign and McMurray's testing were negative for meniscal or ligament deficiency.  Tenderness was shown, but no pain, fatigue, weakness, or lack of endurance or coordination was in evidence.  No loss of time from work due to the right knee was indicated.  Magnetic resonance imaging (MRI) in September 2005 demonstrated a small tear of the lateral meniscus.  On a VA examination in November 2005, at which the Veteran again reported no loss of time from work, flexion of the right knee was reduced to 118 degrees and the drawer sign was negative.  There was noted to be twisting pain and crepitus when the right knee was evaluated in April 2006, and on another occasion in the same month, there was found to be tenderness but objective examination was otherwise negative.  Private medical evaluation in April 2006 reflected the Veteran's complaints of increasing right knee discomfort, with occasional swelling and give-way.  Tenderness was indicated, but there was no ligamentous instability or other abnormality.  X-rays delineated mild medial compartment joint space narrowing.  In late August 2006, the Veteran complained of right knee snapping, popping, and give-way.  

On October 12, 2006, the Veteran underwent a partial lateral meniscectomy of the right knee.  In addition, Grade III-IV chrondromalacia trochlea was indicated, with debridement thereof.  

At his Board hearing in December 2009, the Veteran indicated that pain, instability, limitation of motion, and the operative procedure for repair of his torn lateral meniscus were the primary manifestations of his right knee disability.  Walking up and down stairs was noted to be particularly painful.  He further indicated that he was previously a mail handler at the post office, with that job involving heavy lifting and bending and that his knee disability caused him to seek a management position in which he sat a desk on a daily basis.  It was further noted that his prior work as a mail handler entailed much overtime hours and that his supervisory position did not afford him any overtime dollars, the net effect of which was a reduction of $15,000 in yearly earnings.  

The Board acknowledges the Veteran's statements as to his observed manifestations of right knee disablement and their impact, noting that he is competent to offer testimony as to what comes to him through his senses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran's testimony and statements regarding his knee symptoms, though not incredible, are in no way corroborated by the other evidence on file as to the period prior to October 12, 2006.  At best, there is but one report of x-ray findings indicating the presence of arthritis, as well as some evidence of diminished right knee flexion, but not to a point below 118 degrees.  Extension of the right knee is consistently shown to be normal.  Repetitive motion is not demonstrated to result in any additional motion loss and pain, fatigue, weakness, lack of endurance or coordination is not shown to result in any motion loss or other impairment.  Tenderness and crepitus are also demonstrated, as is a meniscal tear as of September 2005, but without any showing on objective evaluation of cartilage dislocation or removal, positive McMurray's testing, ankylosis, recurrent subluxation, lateral instability, ankylosis, genu recurvatum, or tibial or fibular impairment.  

On that basis, it must be concluded that a preponderance of the evidence is against entitlement to a rating in excess of 10 percent for right knee disablement under DC 5260 or any analogous rating criteria for the period prior to October 12, 2006.  As the preponderance of the evidence is against that portion of the claim, the benefit of the doubt doctrine is not applicable and the Veteran's claim for increase for that period prior to October 12, 2006, must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

On and After December 1, 2006

Following the Veteran's right knee meniscectomy in October 2006, he was assigned by RO action a temporary total rating for the period from October 12 to November 30, 2006, for convalescence.  The temporary total rating is not herein subject to review and need not be further addressed by the Board.  Rather, the focus here is the status of the Veteran's right knee subsequent to the termination of his temporary total rating.  

In this regard, the Veteran indicates that consideration of DC 5258 and 5259 is warranted, given that the October 2006 entailed the removal of the lateral meniscus and debridement of chondromalacia.  The Board concurs and with resolution of reasonable doubt in the Veteran's favor assigns a 20 percent rating for the entirety of the period from December 1, 2006, to the present.  

The record reflects that the Veteran's operative procedure of October 2006 was not curative and there is a specific reference in the record, as set forth by a private medical practitioner in April 2007, to that effect.  VA examination in August 2012 specifically references the examiner's conclusion as to the existence of frequent episodes of joint locking, pain, and effusion with a reduction of right knee flexion to 115 degrees, albeit without subluxation or lateral instability.  An MRI in June 2009 disclosed findings consistent with a flap tear of the lateral meniscus with maceration and dispersion or prior surgery, as well as multifocal chondromalacia of the lateral tibial plateau.  Other findings recorded during the relevant time period likewise define an increased level of disablement, including an antalgic gait, joint line tenderness, genu varum, crepitus, joint effusion, slight knocked-knee appearance, limited right knee flexion, inability to test range of motion after repetitive movement, and one occasion in which a positive McMurray's test was indicated.  Range of motion following various repetitive movements was not any further reduced, but the presence of pain, fatigue, weakness, lack of endurance, and incoordination was at times noted, primary of which was pain.  

Considering all pertinent findings and rating criteria, the Board finds that a single rating for right knee disablement is for assignment for the period on and after December 1, 2006.  Moreover, the DC that is most reflective of the disability in question is that of DC 5258 as to the dislocation of semilunar cartilage and associated frequent episodes of locking, pain, and effusion having the effect of limiting right knee flexion to a noncompensable level, warranting the assignment of a 20 percent rating for the entirety of the period at issue.  Hart, supra.  No greater level of disability than that reflected by the 20 percent schedular rating under DC 5258 is persuasively shown.  There is otherwise no basis for the assignment of any schedular rating in excess of 20 percent or any separate compensable rating for right knee disablement.  

In all, a 20 percent schedular rating, but none greater, is assigned for the period on and after December 1, 2006.  No separate schedular evaluation is otherwise warranted.  

Extraschedular Consideration

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the right knee disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

In this instance, the Veteran's service-connected right knee disability is fully accounted for under the applicable DCs, to include his complaints of being unable to perform the duties of a mail handler involving frequent bending and heavy lifting and his loss of incomes due to his change to a management job at the post office.  His primary manifestations of right knee disablement are cartilage difficulties with frequent episodes of pain, locking and joint effusion and having the effect of limiting right knee flexion, which are addressed most appropriately by DC 5258.  The ratings assigned are commensurate with the level of disablement shown.  There is otherwise no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria.  Rather, the rating criteria describe adequately and contemplate the current disability level of the disorder in question, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating with respect to either period under consideration herein.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A rating in excess of 10 percent for the period prior to October 12, 2006, for a right knee injury with postoperative residuals of a meniscal tear, is denied.   

A 20 percent rating, but none greater, for the period on and after December 1, 2006, for a right knee injury with postoperative residuals of a meniscal tear, is granted, subject to those provisions governing the payment of monetary benefits.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


